Citation Nr: 1524746	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the lumbar spine.  

2.  Entitlement to an increased rating in excess of 20 percent for left lower extremity radiculopathy.  

3.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Esquire


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from May 1963 to November 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the lumbar spine, granted an increased rating of 20 percent for left lower extremity radiculopathy, effective January 31, 2008, and denied a TDIU.

The Veteran provided testimony during a videoconference hearing before the undersigned in April 2015.  A transcript is of record.  

In April 2015, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2014).

Also in April 2015, the Veteran filed a claim of entitlement to service connection for right lower extremity neuropathy.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Throughout the Board hearing, the Veteran reported that his lumbar spine and left lower extremity radiculopathy disabilities had worsened since his last examination in September 2009.  He specifically reported requiring bedrest for up to half of a day due to lumbar spine and radiculopathy pain as well as difficulty walking, frequently falling, and requiring the use of a scooter.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

While the Veteran submitted an April 2015 Disability Benefits Questionnaire (DBQ) which was partially filled out by his private treatment provider, the information provided is incomplete in terms of the information needed to properly evaluate the current severity of the lumbar spine and left lower extremity disabilities.  As such, the claim must be remanded so that a new VA examination can be provided to assess the current severity of the Veteran's lumbar spine and left lower extremity disabilities.  

During the Board hearing, the Veteran also reported that he currently receives Social Security Administration disability benefits, in part, for his lumbar spine disability.  Board Hearing Transcript (Tr.), p. 11.  As these records are potentially relevant to all claims, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (VA is required only to obtain SSA records when they may be relevant to the claim).  

Finally, all outstanding records of ongoing VA treatment should also be obtained.  The last VA treatment of record is dated in September 2009.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records dated since September 2009 and associate them with the record.  

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Once the above-requested development has been completed, the Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected lumbar spine and left lower extremity radiculopathy disabilities.  The examiner should review the claims folder, a copy of this remand, and any evidence in the virtual files.  All indicated testing should be conducted.

The examiner should report the range of motion of the lumbar spine in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.  

The examiner should report all neurologic impairment resulting from the service-connected lumbar spine degenerative disc disease disability.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected lumbar spine disability, the examiner should so report.  

The examiner should describe the current severity of service-connected left lower extremity radiculopathy, identify the nerve impaired, and whether there is complete or partial paralysis, neuralgia, or neuritis.  Then, the examiner should state whether the disability is mild, moderate, moderately severe, or severe.  

Finally, the examiner should describe how the symptoms of his service-connected lumbar spine and left lower extremity disabilities affect his occupational functioning.  

A complete rationale for all opinions expressed shall be provided.

4.  Then review the record in light of the new evidence obtained.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




